             Case 2:13-cv-00655-JCM-DJA Document 116 Filed 06/05/20 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                               Case No. 2:13-cv-0655-JCM-DJA
7            Petitioner,
                                                       ORDER GRANTING MOTION
8            v.                                        FOR EXTENSION OF TIME
                                                       (ECF NO. 115)
9
      WILLIAM GITTERE, et al.,
10
             Respondents.
11

12

13            In this capital habeas corpus action, the respondents filed a motion to dismiss
14   (ECF No. 71) on April 2, 2020. The petitioner, Randolph L. Moore, was due to respond
15   to that motion by June 1, 2020. See Order entered February 5, 2019 (ECF No. 51) (60
16   days for response).
17            On June 1, 2020, Moore filed a motion for extension of time (ECF No. 115),
18   requesting a 60-day extension of time, to July 31, 2020, to respond to the motion to
19   dismiss. Moore’s counsel states that the extension of time is necessary because of the
20   complexity of this case and because of his obligations in other cases. This would be the
21   first extension of this deadline. Respondents do not oppose the motion for extension of
22   time.
23            The Court finds that Moore’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for an extension of
25   time.
26            IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
27   (ECF No. 115) is GRANTED. Petitioner will have until and including July 31, 2020, to
28   respond to the motion to dismiss.
                                                   1
           Case 2:13-cv-00655-JCM-DJA Document 116 Filed 06/05/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in

3    effect.

4

5                    June 5,
               DATED THIS ___2020.
                               day of ______________________, 2020.
6

7
                                                      JAMES C. MAHAN,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
